This Cause coming on to be heard on Bill and Answer Mr. Graeme of Counsel for the Complainants opened the Scope of the Bill. Mr. Rutledge Sollicitor for the Defendants opened the Scope of the Answers, Mr. Parsons of  Counsel with the Complainants moved and it is Ordered that the Plea do stand for an Answer and that the Books of Accompt of the Copartnership of John Laird and Company be deposited by the Complainant with the Master to remain with him till his Report be filed and that it be referred to the Master to take and state an Account between the Parties making all just Allowances and make a Report thereon to this Court. And it is further Ordered that the Master may have Leave to call in to his Assistance proper Accountants in Order to enable him to make his said Report.
John Troup Register in Chancery